PER CURIAM.
Mary Lou Watson, as the administrator ad litem for the Estate of Rick Lee Schultz, appeals the trial court’s order of December 11, 1998, denying her Motion to Rescind and Vacate the Order Setting Aside the Final Judgment of Dissolution of Marriage.1 Although we find the factual background complicated and the issues troubling, we must reverse without reaching the merits because the trial court below lacked jurisdiction to entertain Watson’s motion.
On July 24, 1997, the trial court entered its Final Judgment of Dissolution of Marriage. - Soon thereafter, the former husband died. On June 6, 1998, the former wife filed a motion asking the trial court to set aside the Final Judgment of Dissolution of Marriage. Pursuant to Florida Rule of Civil Procedure 1.540(a), the trial court granted that motion by its order signed August 12, 1998. Watson subsequently filed her motion asking the trial court to rescind the August 12 order. Although Watson filed her motion as the administrator of the Estate of Rick Lee Schultz, the record on appeal indicates that Watson was not appointed to any representative capacity for the estate until August 30, 1999.2 Consequently, Watson lacked standing to seek any relief in the dissolution case in the trial court, and the trial judge should have dismissed the motion instead of ruling on the merits. We note that Watson subsequently obtained the requisite appointment; however, this did not confer jurisdiction retroactively on the trial court.
Although Schultz did not raise this jurisdictional issue on appeal, lack of jurisdiction is a fundamental error of law which we may notice on our own initiative. See In re Coleman’s Estate, 103 So.2d 237, 240 (Fla. 2d DCA 1958). Accordingly, we reverse and remand with directions that the trial court dismiss Watson’s Special and Limited Appearance to Rescind and Vacate the Order Setting Aside the Final Judgment of Dissolution of Marriage.
CAMPBELL, A.C.J., GREEN and DAVIS, JJ., Concur.

. Subsequent to Mary Lou Watson's appointment as Administrator of the Estate of Rick Lee Schultz, this court on its own motion substituted Mary Lou Watson as party appellant.


. The record shows that Watson was appointed as administrator of the Estate of Rick Lee Schultz in La Salle County, Illinois, on August 30, 1999, and as administrator ad litem of the Estate of Rick Lee Schultz in Sarasota County, Florida, on September 1, 1999. Neither appointment was made until this court issued its order to show cause as to why it should not dismiss the appeal for lack of a proper party.